DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 8-12 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to because the drawing should be labeled “Figure” and not “Fig. 1” because there is only a single drawing and where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Figure 1 and Fig. 1 should be amended in the specification to recite “Figure”. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u).
 Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 1: “wherein the heat exchangers” should read “wherein the one or more heat exchangers” for consistency with claim 8. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the absorption liquid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an absorption liquid”. 
Claim 8 recites the limitation "the junction of the pipeline for withdrawal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the junction of the pipeline into" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first heat exchanger" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the flow direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 is indefinite for reciting “the pipeline for withdrawal”, “the pipeline into the first heat exchanger” and “the pipeline further comprises a dumped bed” because it is unclear if “the pipeline” recited is the same pipeline.  Since “the pipeline” lacked antecedent basis in the claim, it is unclear if the pipelines are referring to the same pipeline or different pipelines. In view of the figure, it would appear that a first portion of pipeline having a junction for withdrawal of an absorption liquid from the column is connected to a dumped bed and is disposed above a junction of a second portion of pipeline for introducing the absorption liquid from the dumped bed into a first heat exchanger. A dumped bed is installed between two portions of a pipeline. Clarification is requested. For purposes of examination, the absorption column is considered to comprise at least one external heat exchange circuit for cooling or heating an absorption liquid comprising a pipeline and one or more serially connected heat exchangers, wherein a junction of the pipeline for withdrawal of the absorption liquid from the absorption column is disposed above a junction of the pipeline for feeding the absorption liquid into a first heat exchanger in a flow direction of the absorption liquid through the heat exchange circuit, and wherein a dumped bed is installed in the pipeline upstream of the first heat exchanger. 
Claim 10 recites the limitation "the pipeline for feeding" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the pipeline for discharging the absorption liquid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is indefinite for reciting “the pipeline for feeding” and “the pipeline for discharging” because the limitations lack antecedent basis and it is not clear whether “the pipelines” are referring to the same pipeline. In claim 8, it was interpreted that the heat exchange circuit comprised a pipeline and in view of the figures, the pipeline that feeds the absorption liquid into the heat exchangers and the pipeline that discharges the absorption liquid from the heat exchangers appears to be the same pipeline as that recited in claim 8. For clarity, claim 10 could be amended to recite “where the pipeline joins the bottom side of the one or more heat exchangers for feeding the absorption liquid to the one of more heat exchangers and the pipeline joins the top side of the one or more heat exchangers for discharging the absorption liquid from the one or more heat exchangers” or similar language. 
Claim 11 recites the limitation "the withdrawal point and the return point" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear whether there are multiple withdrawal and return points as written because claim 11 recites “the withdrawal point and the return point for the absorption liquid from the column and the dumped bed and the at least one heat exchanger”. Each of the column, dumped bed, and the at least one heat exchanger is expected to have a withdrawal point and a return point and it is not clear what points are shared from the column, the dumped bed and the at least one heat exchanger. It would appear that a withdrawal point for the absorption liquid from the column into the heat exchanger circuit and a return point for the absorption liquid into the column from the heat exchanger circuit are arranged at such relative heights that a flow of absorption liquid through the heat exchanger circuit is driven solely by gravity, wherein the absorption liquid flows from the column to the dumped bed and the at least one heat exchanger in the heat exchanger circuit. 
Claim 12 recites the limitation "the process" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what “the process” is referring to since the claims are directed to an apparatus. While the apparatus’s intended use is for absorption, it is unclear if “the process” is referring to only an absorption process or an unrecited process. 

Allowable Subject Matter
Claims 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses an absorption column comprising at least one external heat exchange circuit comprising one or more serially connected heat exchangers and a pipeline with a dumped bed as configured and recited in claim 8. 
Aroonwilas et al. (US 2007/0221065 A1), directed to an absorber apparatus, discloses an absorption column comprising an external heat exchange circuit comprising one or more serially connected heat exchangers (Abstract; [0025]-[0029]; [0039]-[0041]). Aroonwilas illustrates at least three heat exchange circuits comprising one or more heat exchangers (See Fig. 1). Aroonwilas differs from the claimed invention in that the heat exchange circuits do not comprise a pipeline with a dumped bed and a junction of a pipeline for withdrawal of an absorption liquid form the column is not disposed above a junction of the pipeline for feeding the absorption liquid into the first heat exchanger. 
No prior art appears to disclose or reasonably suggest an external heat exchange circuit for an absorption column comprising a pipeline with a dumped bed. As disclosed by the Applicant, the dumped bed prevents the absorption liquid from shooting waterfall-like down an inclined section of a feed conduit to the heat exchanger, which would result in severe bubble formation and entrainment of gas.
As such, claims 8-12 are indicted as containing allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772